IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                     October 28, 2009 Session

           CASSANDRA LYNN RUDD v. HOWARD THOMAS RUDD

              Direct Appeal from the General Sessions Court for Hardin County
                             No. 6677   Daniel L. Smith, Judge



                    No. W2009-00251-COA-R3-CV - Filed December 9, 2009



HOLLY M. KIRBY, J., CONCURRING SEPARATELY:

         I concur in the Court’s decision but write separately to clarify my view of the evidence as it
relates to S.R. I believe that the evidence would support a finding by the trial court, by clear and
convincing evidence, that any visitation with Father would result in harm to S.R. However, because
the trial court did not make the required finding of harm, I agree with the decision to remand the case
on the issue of visitation.

         Likewise, I believe that there is evidence in the record to support limiting Father’s statutory
parental rights as to S.R. to the extent that they involve contact with S.R., such as the statutory right
to participate in S.R.’s school activities, athletic activities, church activities, telephone calls with her,
and unopened mail. However, I agree with the Court’s decision to vacate the trial court’s decision
and remand on this issue, because the trial court made no findings on S.R.’s best interests.

        In all other respect, I fully concur.



                                                  __________________________________________
                                                  HOLLY M. KIRBY, J.